IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
DANIEL R. COUSINS,
Plaintiff,
v. | Civ. No. 16-302-LPS

REBECCA DUTTON-MCCORMICK,
et al.,

Defendants,

 

Daniel R. Cousins, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro Se Plaintiff.

Stuart B. Drowos, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Defendants.

MEMORANDUM OPINION

March 3, 2020
Wilmington, Delaware
of

STARK, U.S. District Judge:
I. INTRODUCTION

Plaintiff Daniel R. Cousins (‘Plaintiff’), an inmate at the James T. Vaughn Correctional
Center (“JTVCC”) in Smyrna, Delaware, filed this action alleging constitutional violations pursuant
to 42 U.S.C. § 1983. (D.I.3) He appears pro se and has been granted leave to proceed in forma
pauperis. (D.I.5) The Complaint was screened as required under the Puson Litigation Reform Act,
and Plaintiff was allowed to proceed on a First Amendment claim and a retaliation claim. (See D.I.
7,8) Currently pending are numerous motions filed by the parties. (D.I. 50, 52, 64, 65)
II. BACKGROUND

The Complaint alleges that on the morning of June 25, 2014, Plaintiff went to a law library
appointment to conduct legal research and type on his fictional manuscript when Defendant
Rebecca Dutton-McCormick (“Dutton”), the JTVCC law librarian, had Defendant C/O Enoch
Totmeh (“Totimeh”) come to the law library and confiscate Plaintiff's manuscript in retaliation for
PlaintifPs challenging Dutton’s authority with her superiors in relation to Dutton denying persons
their law library privileges. The Complaint alleges that Plaintiff informed Defendants Lt. Barry
Burman (“Burman”), Totimeh, and Dutton that he intended to file a lawsuit naming them as
defendants, whereupon Burman ordered correctional officers to search Plaintiff's cell, confiscate all
his research, materials, and writings, and take the material and all of Plaintiffs property to the
education building, where Burman separated all of Plaintiff's papers. The Complaint further alleges
that Plaintiff was immediately transferred from his minimum housing assignment to a maximum
security housing assignment at the direction of Burman.

On November 28, 2016, the Court entered an order that denied Plaintiff's motion for
injunctive relief and noted that Plaintiff had clarified in a filing (see D.I. 12) that he was not seeking

law library access but, instead, sought the release of 2010 transcripts and a copy of a polygraph
report (D.I. 13). The Order indicated that Plaintiff's request was more appropriate as a discovery
request and that it was premature given that Defendants has not yet answered or otherwise
appeared. (Id) On March 11, 2019, the Court entered an Order that denied Plaintiff's motion for
leave to amend, and granted in part and denied in part Plaintiff's motion to compel. (See DI. 48,
49) Deadlines for discovery and case dispositive motions have expired. (See D.I. 58)

Plaintiff has filed a motion for reconsideration of the March 11, 2019 Order and a motion to
compel. (D.I. 50,52) Defendants have filed a motion for an order to deem admitted their first set
of requests for admissions directed to Plaintiff and a motion to stay proceedings during the
pendency of discovery motions or, in the alternative, to extend discovery and case dispositive
motion deadlines. (D.I. 64, 65)

III. MOTION FOR RECONSIDERATION

Plaintiff moves for reconsideration of that portion of the March 11, 2019 Order that denied
his motion for leave to amend. (D.I. 50) He also asks for clarification of the November 28, 2016
Order that indicated his request for discovery was premature at the time. (Id)

The purpose of a motion for reconsideration is to “correct manifest errors of law or fact or
to present newly discovered evidence.” Max's Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d
669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . .. must rely on one of three grounds:

(1) an intervening change in controlling law; (2) the availability of new evidence; or (3) the need to
correct a clear error of law or fact or to prevent manifest injustice.” Lazaridis ». Webmer, 591 F.3d
666, 669 (3d Cir. 2010) (citing N. River Ins. Co. ». CIGNA Reinsurance Co., 52 F.3d 1194, 1218 3d Cir.
1995)).

With regard to reconsideration of the Order denying Plaintiffs motion for leave to amend
(see D.I. 49), the Court has again reviewed the filings, the parties’ positions, and the applicable law.

The motion for reconsideration fails on the merits because Plaintiff has not set forth any intervening
changes in the controlling law; new evidence; or clear errors of law or fact made by the Court in
denying Plaintiff's motion for leave to amend. See Max’s Seafood Café, 176 F.3d at 677.

With regard to clarification as to the prematurity of discovery, the record demonstrates that
Plaintiff is an adept pro se litigant and his filings indicate that he is familiar with the Federal Rules of
Civil Procedure. He is to follow those rules in seeking discovery. In turn, Defendants will also
abide by the Federal Rules of Civil Procedure in providing or objecting to discovery requests. The
Court declines Plaintiff's request for an order to declare Plaintiff be given evidence related to his
criminal prosecution.

Plaintiff has failed to demonstrate any of the necessary grounds to warrant a reconsideration.
For these reasons, the motion for reconsideration will be denied. (D.I. 50)

IV. MOTION TO COMPEL

On March 11, 2019, the Court granted in part Plaintiff's motion to compel and ordered
Defendants to respond to Plaintiff's Request for Production of Documents Nos. 4, 9, 10, and 13.
(See D.1. 48) Plaintiff is not satisfied with the responses and moves to compel complete responses
to Requests Nos. 4, 9, 10, and 13; he also reasserts Request No. 8 seeking “a full and accurate copy”
of his medical and mental health records from January 1, 2009 through December 31, 2014. (D.L
52) Defendants oppose.

Pursuant to Fed. R. Civ. P. 26, “[p]arties may obtain discovery regarding any nonprivileged
matter that is relevant to any party’s claim or defense and proportional to the needs of the case,
considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of the
discovery in resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit. Information within this scope of discovery need not be admissible in

evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).
As mentioned, Plaintiff again seeks his medical and mental health records as set forth in
Request No. 8. The March 11, 2019 memorandum opinion and order sustained Defendants’
objection as to this request, and there is no basis to change this ruling. (D.I. 48 at 6) In addition,
the Court has reviewed Defendants’ responses to Request Nos. 4, 9, 10, and 13 and finds that
Defendants have adequately responded to Request Nos. 4, 10, and 13. Request No. 9 requires
further discussion.

Request No. 9 seeks the duty roster for JTIVCC compound for June 25, 2014, for the 8 a.m.
to 4 p.m. shift, for the purpose of identifying the rover who escorted Plaintiffs property to the
education building and who escorted Plaintiff and his property to B-building for segregation.
Defendants were ordered to provide the duty roster to the extent that it did not implicate security
considerations and to identify the rover, if possible. Defendants filed a supplemental response
stating that they exercised due diligence but could not locate the duty roster and have not been able
to identify the rover. (D.I.51 at 2-3) In their opposition to the motion to compel, Defendants
state that the request requires a search of all rosters for entire JTVV and that such a search is not
proportional to the needs of this case.

The Court is persuaded that, to the extent practicable, Defendants should be required to
conduct an additional search for the duty roster for the time-frame in question for the discrete area
referred to in Request No. 9 as it pertains to the allegations in the complaint; that is, where Plaintiff
was housed and where his items were located. The Court’s reading of the Complaint and the
Request No. 9 does not implicate the entire JTVCC compound.

For these reasons, Plaintiff's motion to compel will be granted in part and denied in part.

(D.I. 52)
Vv. REQUESTS FOR ADMISSIONS

Defendants served requests for admissions upon Plaintiff. According to the Court docket,
the requests were served on Plaintiff on January 10,2019. (See D.1. 39) Plaintiff filed responses on
February 11, 2019, which Defendants characterize as minimal, vague, and insufficient. (See D.I. 42)
Defendants had intended to question Plaintiff about the responses when Plaintiff was deposed on
June 27, 2019, but they were unable to due to a security issue that arose at the prison.

The Court declines to enter an order deeming the requests admitted. The Court agrees
there are “problems” with Plaintiffs responses. But the matter will remedied in the following
fashion. Neither the January 10, 2019 Requests for Admissions nor the February 11, 2019
Responses will be considered by the Court. As will be discussed below, all deadlines will be
extended. Should Defendants deem it appropriate, they may serve a “new” set of requests for
admissions upon Plaintiff. If “new” requests are served upon Plaintiff, he is instructed that he must
respond to the requests in an appropriate manner, as required by the Federal Rules of Civil
Procedure. In addition, Defendants will be given leave to redepose Plaintiff should they find it
necessary to do so after reviewing Plaintiffs responses to the “new” requests for admissions.

Defendants’ motion will be denied as moot based upon the foregoing discussion. (D.I. 64)
VI. DEADLINES

Defendants move to stay the proceedings during the pendency of discovery motions or, in
the alternative, to extend discovery deadlines and dispositive motion deadlines. (D.I. 65) The
Court declines to stay the matter and will grant Defendants’ motion to extend deadlines.

VII. CONCLUSION

For the above reasons, the Court will: (1) deny Plaintiff's motion for reconsideration (D.I.

50); (2) grant in part and deny in part Plaintiff's motion to compel (D.I. 52); (3) deny as moot

Defendant’s motion to determine the sufficiency or deem admitted responses to requests for
admissions (D.I. 64); and (4) grant Defendants’ motion to amend discovery and dispositive motion

deadlines (D.I. 65). An appropriate Order will be entered.
